Citation Nr: 1101007	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-11 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to educational assistance benefits under either 
Chapter 1606, Title 10, United States Code (also known as 
Montgomery GI Bill-Selected Reserve (MGIB-SR)), or Chapter 1607, 
Title 10, United States Code (also known as Reserve Educational 
Assistance Program (REAP)).


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served in the Army Reserves from October 1999 to 
January 2004, and had periods of active duty from November 1999 
to March 2000, and from January 2003 to January 2004.  The 
Veteran has also served in the Army Reserves since February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDINGS OF FACT

1.  The Veteran was discharged from the Army Reserves on January 
22, 2004, prior to completion of a service contract under 
honorable conditions, did not reenlist within a year, and was not 
a member of the Ready Reserve during the period of January 22, 
2004, to February 15, 2005.

2.  The Department of Defense has determined that the Veteran is 
not eligible for educational assistance benefits under either 
Chapter 1606 (MGIB-SR) or Chapter 1607 (REAP).


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code, have not been 
met. 10 U.S.C. A. §§ 3012, 16132 (West 2002 and Supp. 2010); 38 
C.F.R. §§ 21.7520, 21.7540, 21.7550 (2010).

2.  The criteria for basic eligibility for educational assistance 
under Chapter 1607, Title 10, United States Code, have not been 
met. 10 U.S.C.A. §§ 16161-16165 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 21.7540, 21.7550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In connection with the claim on appeal, the Veteran has been 
notified of the reasons for the denial of the claim, and has been 
afforded the opportunity to present evidence and argument with 
respect to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed the 
Veteran.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002) (the provisions of the VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts are dispositive in a matter).

II. Analysis

The MGIB-SR program (Chapter 1606, of Title 10, United States 
Code) is an educational assistance program enacted by Congress.  
This program is for members of the Selected Reserve of the Army, 
Navy, Air Force, Marine Corps, and Coast Guard, and the Army and 
Air National Guard.  The Reserve components decide who is 
eligible for the program. VA makes the payments for the program.  
Chapter 1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for people 
enrolled in approved programs of education or training.  It is 
the first such program that does not require service in the 
active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 
21.7540 (2010).

A reservist may initially become eligible when he or she enlists, 
reenlists, or extends an enlistment as a reservist so that the 
total period of obligated service is at least 6 years from the 
date of such enlistment, reenlistment, or extension; or when he 
or she is appointed, or is serving as a reserve officer and 
agrees to service in the Selected Reserve for a period of not 
less than 6 years in addition to any other period of obligated 
service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. 
§ 21.7540(a)(1).  The reservist must also complete his or her 
initial period of active duty for training; must be participating 
satisfactorily in the Selected Reserve; must not have elected to 
have his or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C., 
Chapter 30; and must have met the requirements for a secondary 
school diploma (or an equivalency certificate) before applying 
for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5).

A reservist's period of eligibility expires effective the earlier 
of the following dates: (1) the last day of the 10-year period 
beginning on the date the reservist becomes eligible for 
educational assistance; or (2) the date of separation from the 
Selected Reserve.  38 C.F.R. § 21.7550(a).  The reservist may 
still use the full 10 years if he/she leaves the Selected Reserve 
because of a disability that was not caused by misconduct, the 
reservist's unit was inactivated during the period from October 
1, 1991, through September 30, 1999, or in certain instances when 
the reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).

Eligibility may be resumed after Reserve duty status ends if the 
individual returns to the Selected Reserve within one year. 38 
U.S.C.A. § 3012.

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the Armed 
Forces.  38 C.F.R. § 21.7540(a).

Chapter 1607 of Title 10 of the United States Code establishes a 
benefits program known as REAP.  The purpose of REAP is to 
provide educational assistance to members of the reserve 
components called or ordered to active service in response to a 
war or national emergency declared by the President or the 
Congress, in recognition of the sacrifices that those members 
make in answering the call to duty.  10 U.S.C.A. § 16161.

Each military department, under regulations prescribed by the 
Department of Defense (DOD), and the Department of Homeland 
Security with respect to the Coast Guard (when it is not 
operating as a service in the Navy), determine who is eligible 
for the benefits.  In turn, VA administers the program and pays 
benefits from funds contributed by DOD to each veteran entitled 
to educational assistance.  See 10 U.S.C.A. §§ 16161, 16162, 
16163 (West 2002 & Supp. 2010).

On or after September 11, 2001, a member of a reserve component 
is entitled to educational assistance if the member (1) served on 
active duty in support of a contingency operation for 90 
consecutive days or more; or (2) in the case of a member of the 
Army National Guard of the United States or the Air National 
Guard of the United States, performed full time National Guard 
duty under section 502(f) of title 32 for 90 consecutive days or 
more when authorized by the President or Secretary of Defense for 
the purpose of responding to a national emergency declared by the 
President and supported by Federal funds.  10 U.S.C.A. § 
16163(a).

A member remains entitled to educational assistance while serving 
(1) in the Selected Reserve of the Ready Reserve, in the case of 
a member called or ordered to active service while serving in the 
Selected Reserve; or (2) in the Ready Reserve, in the case of a 
member ordered to active duty while serving in the Ready Reserve 
(other than the Selected Reserve).  10 U.S.C.A. § 16164(a)(1).

Alternatively, in the case of a person who separates from the 
Selected Reserve of the Ready Reserve after completion of a 
period of active service described in 10 U.S.C.A. § 16163, and 
completion of a service contract under honorable conditions, the 
person remains eligible for a 10-year period beginning on the 
date on which the person separated from the Selected Reserve.  10 
U.S.C.A. § 16164(a)(2).

Termination of assistance will occur when the member separates 
from the Ready Reserve as provided for under Section 16164(a)(1), 
or upon completion of the period provided for in Section 
16164(a)(2), as applicable.  See 10 U.S.C.A. § 16165(a)(2).  
However, there is an exception that allows for assistance to be 
provided to a member of the Selected Reserve who incurs a break 
in service in the Selected Reserve if the member continues to 
serve in the Ready Reserve during and after such a break in 
service.  10 U.S.C.A. § 16165(b).

VA has no authority to alter the eligibility determination made 
by DOD or establish any other termination date, in light of the 
DOD determination.  The regulations clearly reflect that 
determinations of eligibility for REAP benefits are within the 
sole purview of the Armed Forces.  38 C.F.R. §§ 21.7540, 21.7550 
(2010).

In this case, the Certificate of Release or Discharge from Active 
Duty (DD Form 214) for the Veteran's first period of active duty 
from November 1999 to March 2000 indicates an Army Reserve 
Obligation Term Date of October 20, 2007.  The record reflects 
that the Veteran entered into active duty again on January 21, 
2003, was released from active duty on January 22, 2004, not by 
reason of physical disability, and was discharged from the Army 
Reserves the same day.  The Veteran reenlisted in the Army 
Reserves on February 15, 2005, and applied for Select Reserve 
Educational Assistance in May 2008.  

Correspondence from DOD indicates that, since the Veteran was 
discharged from the Army Reserve on January 22, 2004, and did not 
reenlist within a year, she is not eligible for benefits under 
Chapter 1606.  It also indicates that, since the Veteran was not 
a member of the Ready Reserve during the period of January 22, 
2004, to February 15, 2005, she is not eligible for benefits 
under Chapter 1607.  The Veteran does not dispute the facts 
determined by DOD.  Rather, as reflected in her written 
statements, including her October 2008 notice of disagreement 
with the May 2008 decision letter, she argues that, due to a 
family situation while she was serving oversees in January 2004, 
she was not able to finish her deployment.  She also argues that 
her discharge from the Army Reserves in January 2004 was not 
fair, in light of her family situation.    

However, again, the record reflects that the Veteran was 
discharged on January 22, 2004, prior to completion of a service 
contract under honorable conditions, did not reenlist within a 
year, and was not a member of the Ready Reserve during the period 
of January 22, 2004, to February 15, 2005 (the date she 
reenlisted in the Army Reserves).  Thus, the record does not 
reflect eligibility for educational assistance benefits under 
either Chapter 1606 (MGIB-SR) or Chapter 1607 (REAP).

Moreover, in the present case, DOD has determined that the 
Veteran is no longer eligible for educational assistance benefits 
under either Chapter 1606 (MGIB-SR) or Chapter 1607 (REAP).  VA 
has no authority to alter the eligibility determination made by 
DOD or establish any other termination date, in light of the DOD 
determination.  The regulations clearly reflect that 
determinations of eligibility for MGIB-SR and REAP benefits are 
within the sole purview of the Armed Forces.  38 C.F.R. §§ 
21.7540, 21.7550 (2010).

In this case, the law, rather than the facts, is dispositive.  As 
the Veteran is not legally entitled to educational assistance 
benefits under Chapters 1606 and 1607, her claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Educational assistance benefits under Chapter 1606, Title 10, 
United States Code (MGIB-SR) and Chapter 1607, Title 10, United 
States Code (REAP) are denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


